DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In claim 2, the claim term “a target total latency” has no antecedent basis to specification. Thus, it is unclear how and where such a claimed feature is disclosed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature of “the threshold amount of frame data is based on a target total latency between capture of the input video frame data at the source, and display of the stored video frame output data from the video data buffer” as required in independent claim 2 must be shown or the features canceled from the claims.  
No new matter should be entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of mathematical concept of varying video frame rates between video capture and output without significantly more. The claim recites “varying the output video frame rate based on a comparison … to a threshold based on a target total latency …” as an abstract idea (Alice step 2A-1). This judicial exception is not integrated into a practical application because the relationship between video frame rate and target total latency is a mathematical result or a mathematical concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Alice step 2A-2/2B) because the claim merely claims a variable video output with a selected threshold value. Examples of the mathematic relationships can be identified from specification para. 113-117. Further, the invention as claimed is to be construed as software 1005 executing on video processor 1000 where no improvement in the functioning of a video processor based computer is identified (CustoMedia Techs v. Dish Network, CAFC 2020).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5-17 and 19-23 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the “target total latency” is indefinite in the functional language of an apparatus claim.  The specification does not define the claim term “target total latency”. The scope of total is unclear. For example, it is unable to determine how it is different from “target latency” before amendment and/or whether the “total” includes more mathematical components. 
Dependent claims 5-17 and 19-23 are rejected for the same reason as set forth above.

Claims 2, 5-17 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. 
“determining target storage period”.  Such a step is considered necessary to practice the invention.
In claim 2, the feature of “the threshold amount of frame data is based on a target total latency between 1) capture of the input video frame data at the source, and 2) display of the stored video frame data output from the video data buffer” has omitted essential steps. For example, in an example to describe the claimed feature, applicant states that “the thresholds TH1 and TH2 are set based on the determined target storage period, and the target storage period is determined based on the target (total) latency. Accordingly, the thresholds are set, ultimately, based on the target latency.” (See applicant’s response filed on November 2nd 2020, page 11).
As such, the thresholds are not determined directly based on latency, and the omitted target storage period must be applied for such thresholds determination as an essential step.
Claims 5-17 and 19-23 depend on independent claim 2; thus, they are rejected for the same reason as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 5-15, 17 and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagumo (US 7,158,570) in view of Kent (US 7,630,612).

	Referring to claim 2, Nagumo discloses a system (fig. 1, motion picture data distribution system 20), comprising: 
a video data buffer (fig. 2, buffer 36) to store input video frame data (fig. 2, picture data D1; fig. 5, original image A) received from a source (fig. 1, camera 22); and
a video processor (fig. 2, frame rate change processing 31) coupled to the video data buffer, the video processor to:
cause the stored video frame data to be output form the video data buffer at an output video frame rate (fig. 5, image after change in frame rate C),
vary the output video frame rate based on a comparison of an amount of video frame data stored at the video data buffer (fig. 6, frame image data accumulated in motion vector buffer SP1) to a threshold amount of frame data (fig. 6, amount of accumulated data within range between thresholds SP23),

Kent discloses display of the stored video frame data output from the video data buffer (fig. 5, adjust video data in buffer 506, display video 508).
Nagumo and Kend are analogous art because they are from the same field of endeavor in variable video data frame rate with threshold values. At the time of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Nagume and Kent before him or her to modify the display video buffer data of Nagumo to include the video buffer with threshold of Kent, thereafter the video data is outputted for display at variable rates. The suggestion and/or motivation for doing so would be obtaining the advantage of obtaining the advantage of improved playback quality (1:13-24) as suggested by Kent. Therefore, it would have been obvious to combine Nagumo with Kent to obtain the invention as specified in the instant application claims.
	
As to claim 5, Nagumo discloses the system of claim 2, wherein the video processor is to set the output video frame rate to be 

As to claim 6, Nagumo discloses the system of claim 5, wherein the video processor is to set the output video frame rate to be higher (fig. 7, rise frame rate SP27) than the nominal frame rate on a condition that the amount of video data stored at the video buffer is higher than the threshold amount of frame data (fig. 6, within range between thresholds SP23).

As to claim 8, Nagumo discloses the system of claim 7, wherein the source comprises an image capture device (fig. 1, camera 22), and wherein the nominal frame rate is a frame rate (fig. 2, frame data D1) at which the image capture device captures image frames, the captured image frames making up the input video frame data.

As to claims 10-11, Nagumo discloses the system of claim 2, wherein the video processor is to set the output video frame rate to be lower than a nominal frame rate by an amount that is proportional to a difference between the amount of video frame data stored at the video buffer and the threshold on a condition 

As to claim 12, Nagumo discloses the system of claim 2, wherein the video processor is to set the output video frame rate to be higher than a nominal frame rate by a predetermined amount (23:36-53, include previously excluded data) on a condition that the amount of video data stored at the video buffer is higher than the threshold amount of frame data.

As to claim 13, Nagumo discloses the system of claim 2, wherein the video processor is to set the output video frame rate to be higher than a nominal frame rate by an amount that is proportional to a difference (23:36-53, include previously excluded data) between the amount of video frame data stored at the video buffer and the threshold on a condition that the amount of video data stored at the video buffer is higher than the threshold amount of frame data (23:63-24:3, loop of steps to increase frame rate).

As to claim 14, Nagumo discloses the system of claim 2, wherein the threshold amount of frame data comprises a first threshold amount (fig. 6, between first and second thresholds SP23) 

As to claim 15, Nagumo discloses the system of claim 14, wherein the video processor is to set the first and second threshold amounts of frame data based on the target total latency (fig. 6, accumulated data SP24).

As to claim 17, Nagumo discloses the system of claim 14, wherein the video processor is to set the output video frame rate to equal the nominal frame rate on a condition that the amount of video frame data stored at the video data buffer is in a range from the first threshold amount of frame data to the second threshold amount of frame data (fig. 6, within range SP23 to Yes).

As to claim 19, Nagumo discloses the system of claim 2, comprising: a display device (fig. 1, computing device 25) to 

As to claims 20-21, Nagumo discloses the system of claim 19, further comprising: a console comprising: input device to receive inputs from a user to control instruments, and the display device (fig. 1, input to camera 22).

As to claim 22, Nagumo discloses the system of claim 21, wherein the video processor is to set the threshold amount of frame data such that an average latency between capture of frames of the input video frame data at the image capture device and display of the frames at the display device is approximately equal to the target total latency (fig. 2, frame rate change processing 31).

Allowable Subject Matter
Claims 16 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.
“the threshold amount of frame data is based on a target latency between capture of the input video frame data at the source, and display of the stored video frame output data from the video buffer” (pp.9-10).
While it is true that “the first and second threshold delineate the upper and lower bounds of the buffer size”, the figure 7 is directed to determining of output frame rate rather than determining the first and second thresholds. Nor does figure 7 determine the buffer size bounded between the first and second thresholds. The set of first and second thresholds are given as a fixed condition instead of a varied outcome. In figure 8, the target buffer size is calculated based on target latency and input frame rate (step 830), but whether standalone or in combination with other figures still does not disclose the feature as claimed.

	Applicant argues that the “determining target storage period” is not an essential matter. Applicant states the argument made on November 2, 2020 was an example and not an admission (pp.11-12).
	While disclosure supports statements such as “calculate target buffer size based on target latency and input video frame data rate”, it does not mean such a brief statement has every essential matters as described by applicant as necessary to practice claimed invention. Applicant’s response made on November nd, 2020, clearly indicated the claimed threshold amount of data is indirectly derived from “target total latency”. Assuming the presentation made was merely a four pages long example (pp.9-12), applicant has not present another example without any intermediate steps such as using “determining target storage period” to obtain the thresholds as claimed.

Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire in THREE MONTHS from the mailing date of this action.  In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136 (a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andy Caldwell can be reached on (571)272-3702.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182